Citation Nr: 0418176	
Decision Date: 07/08/04    Archive Date: 07/21/04

DOCKET NO.  02-19 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a right wrist 
disability.

3.  Entitlement to service connection for a right elbow 
disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to February 
1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, which denied service connection for a bilateral 
knee disability, a right wrist disability, and a right elbow 
disability.  

The veteran testified at a February 2003 hearing before a 
Decision Review Officer, and stated that his left knee "is 
fine, I've got no problem with the left knee," and that the 
problem remained with the right knee.  The RO should clarify 
whether the veteran intended to withdraw the claim of service 
connection for a left knee disability.  Additionally, during 
the hearing the veteran repeatedly referred to his right hip 
also being hurt due to an in-service injury.  The RO should 
clarify whether the veteran has asserted another claim of 
service connection.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In light of the Veterans Claims Assistance Act (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003), evidentiary development is necessary.

The veteran's service medical records are presumed to have 
been lost in a fire at the National Personnel Records Center 
in St. Louis, Missouri, and as such there is a heightened 
duty to assist the veteran in developing facts pertinent to 
his claim.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  In 
this case, the veteran is entitled to additional assistance.  

Specifically, in March 2002 treatment records from the 
Albuquerque VA Medical Center (VAMC) the veteran reported he 
slipped off a tank during service and as a result had chronic 
right leg pain.  At his hearing, the veteran testified that 
the injury to his knee took place when the tank he was on 
stopped, causing him to fall.  The veteran could not move his 
leg, and he could not get up.  The veteran testified that he 
hurt his right elbow and right wrist at that time.  He stayed 
in the hospital for two weeks.  After the hospitalization the 
veteran was placed on light duty. He further stated that he 
had a cast on the leg for almost a month, and crutches were 
necessary.  After service and over the years Dr. Johnson had 
been treating him since 1954 and informed him that only a 
brace would help his leg.  The veteran testified that Dr. 
Johnson had died three years earlier, and that he had not 
obtained his medical records.  The veteran also referred to a 
series of recent x-rays with Dr. Shaw.  The veteran stated 
that he had attempted to get in touch with a fellow soldier 
for verification of his description of in-service events, but 
that the person had recently died.

The veteran should be afforded a VA examination to clarify 
the diagnoses of disabilities, as well as to acquire a nexus 
opinion.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should ensure compliance 
with all notice and assistance 
requirements set forth in the VCAA and 
its implementing regulations.  
Additionally, the RO should advise the 
veteran of the types of corroborating 
evidence that are relevant for a 
service connection claim that does not 
have available service medical records, 
like, for example, records of treatment 
over the years and lay statements from 
other persons.

2.  The RO should attempt to obtain the 
medical records of Dr. Johnson, as well 
as the x-rays referenced by the veteran 
at his hearing.

3.  The veteran should be scheduled for 
a VA medical examination.  The RO 
should forward the veteran's claims 
file to the VA examiner.  The examiner 
should review the entire claims file, 
and clarify the diagnoses of any 
disabilities.  The examiner should 
provide an opinion as to whether it is 
at least as likely as not that any 
right knee, right wrist, and right 
elbow disabilities are related to 
service.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  

4.  Then, the RO should readjudicate 
the veteran's service connection 
claims for a right knee disability (if 
the veteran has withdrawn the left 
knee claim), the right wrist 
disability, and the right elbow 
disability.  If the determination of 
the claims remains unfavorable to the 
veteran, the RO must issue a 
Supplemental Statement of the Case and 
provide him a reasonable period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).

	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



